          Case 5:20-cv-00176-OLG Document 9 Filed 07/07/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION

MARCEL TERMURE AND                                  §
ROXANA TERMURE                                      §
    Plaintiffs,                                     §
                                                    §
V.                                                  §         Civil Action No. 5:20-CV-176-OLG
                                                    §
LIBERTY INSURANCE CORPORATION,                      §
     Defendants                                     §

               JOINT ALTERNATIVE DISPUTE RESOLUTION REPORT


       COME NOW Plaintiffs Marcel Termure and Roxana Termure and Defendant Liberty

Insurance Corporation and file this Alternative Dispute Resolution Report.

1.     Status of Settlement Negotiations: Initial settlement discussions have occurred between
       the parties.

2.     Person responsible for settlement negotiations:

       Plaintiff:     Joseph E. Sampson
       Defendant:     David R. Stephens

3.     The parties are amenable to mediation.

4.     Per local rule, the parties have agreed to mediator:

       Donald K. Philbin, Jr.
       P.O. Box 12367
       San Antonio, TX 78212
       (210) 212-7100
Case 5:20-cv-00176-OLG Document 9 Filed 07/07/20 Page 2 of 2




                           Respectfully submitted,

                           LINDOW ▪ STEPHENS ▪ TREAT LLP


                           ___________________________________
                           David R. Stephens
                           Attorney-in-Charge
                           State Bar No. 19146100
                           dstephens@lstlaw.com
                           Carol A. Jenson
                           State Bar No. 10648500
                           cjenson@lstlaw.com
                           One Riverwalk Place
                           700 N. St. Mary’s Street, Suite 1700
                           San Antonio, Texas 78205
                           Telephone: (210) 227-2200
                           Facsimile: (210) 227-4602

                           Counsel for       Defendant      Liberty   Insurance
                           Corporation



                           MCCATHERN, PLLC



                           By: /s/Joseph E. Sampson
                           Joseph E. Sampson
                           State Bar No. 24056260
                           3710 Rawlins Street Suite 1600
                           Dallas, TX 75219
                           Direct: (214) 443-4473
                           Phone: (214) 741-2662
                           Fax: (214) 741-4717
                           jsampson@mccathernlaw.com

                           Counsel for Plaintiffs




                              2
